UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4990
CARLTON LEE FARMER,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Eastern District of North Carolina, at New Bern.
                Malcolm J. Howard, District Judge.
                           (CR-01-12-HO)

                       Submitted: July 31, 2002

                      Decided: November 4, 2002

  Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Charles Everett Robinson, ROBINSON LAW OFFICE, Rocky
Mount, North Carolina, for Appellant. Frank D. Whitney, United
States Attorney, Anne M. Hayes, Assistant United States Attorney,
Jane J. Jackson, Assistant United States Attorney, Raleigh, North Car-
olina, for Appellee.
2                      UNITED STATES v. FARMER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Carlton Lee Farmer appeals from his conviction for being a felon
in possession of a firearm, in violation of 18 U.S.C. § 922(g) (2000),
and possession of cocaine, in violation of 21 U.S.C. § 844(a) (2000).
On appeal, he challenges the sufficiency of the evidence on the felon
in possession of a firearm count. Farmer argues that under North Car-
olina law he was permitted to possess a firearm at his residence, pur-
suant to the North Carolina Felony Firearms Act, N.C. Gen. Stat.
§ 14-415.1(a) (1993 & Supp. 1999), and therefore the Government
did not prove that he was in violation of 18 U.S.C. § 922(g). We dis-
agree and affirm the conviction.

   The North Carolina Felony Firearms Act provides for "the right of
any person to have possession of a firearm within his home or on his
lawful place of business." N.C. Gen. Stat. § 14-415.1(a). Farmer
claims that, because he was permitted to possess the handgun in his
home under North Carolina law, he was not a convicted felon within
the meaning of § 922(g). Farmer’s claim is foreclosed, however, by
the Supreme Court’s decision in Caron v. United States, 524 U.S. 308
(1998).

   In Caron, the Supreme Court adopted an "all or nothing approach,"
holding that if the state places any restrictions on the felon’s ability
to possess a firearm, then his previous conviction falls within the defi-
nition of 18 U.S.C. § 921(a)(20) (2000) on which a § 922 conviction
may be based. See id. at 314-15. The Court upheld Caron’s conviction
for being a felon in possession of a firearm, even though Caron’s fire-
arm possession was legal under Massachusetts law.

   Here, the North Carolina Felony Firearms Act prohibits convicted
felons whose civil rights have been otherwise restored from possess-
ing handguns outside of their home or lawful place of business. See
                       UNITED STATES v. FARMER                         3
N.C. Gen. Stat. § 14-415.1(a). This restriction, similar to that at issue
in Caron, is sufficient to satisfy the requirement of § 922(g).

  We therefore affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED